Citation Nr: 9904886	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for organic brain disease 
manifested by left upper extremity weakness, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from May 1964 
to October 1964, and on active duty from June 1966 to May 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
seeking entitlement to an increased rating for organic brain 
disease manifested by left upper extremity weakness, from 20 
percent disabling.

The veteran's claim was initially before the Board in 
November 1997 at which time it was remanded for further 
development.  In that same decision, the Board denied the 
veteran's claim seeking entitlement to an increased rating 
for coronary artery disease with hypertension from 30 percent 
disabling.  


REMAND

The veteran's claim was remanded by the Board in November 
1997 for a VA examination.  It was noted at that time that 
the veteran was seen at the VA Cardiovascular Clinic at 
various times from March 1995 to January 1997, and was seen 
in particular in October 1996, December 1996, and January 
1997.  At the examination, it was noted  that in October 1996 
seizure disorder was added to the veteran's assessment.  
However, the last treatment records in the claims file are 
from July 1996.  

It was also noted at the VA examination that the treatment 
records from the VA Cardiovascular Clinic indicated that the 
veteran was being followed by a private doctor.  Such doctor 
presumably is Dr. Harvey (a private neurologist wrote letters 
to Dr. Harvey in February and March 1996 wherein he reported 
his findings per Dr. Harvey's request).  However, the last 
record of Dr. Harvey's in the claims folder is a prescription 
dated March 1996.  

The private doctor who wrote the letters to Dr. Harvey was 
Dr. Othman.  He reported in his March 1996 letter that he 
conducted an EEG of the veteran and even reported some of the 
findings from such EEG in his letter.  However, a copy of the 
EEG has not been made part of the claims file. 

Also, the veteran was seen at the HCA-Raleigh General 
Hospital in June 1994 and January 1996.  However, the 
discharge record from the hospital from January 1996 does not 
appear to be complete.  

When during the course of review, it is determined that 
further evidence is essential for a proper appellate 
decision, the case must be remanded.  38 C.F.R. § 19.9 
(1998).  Such essential evidence includes medical records 
that are relevant to the appellant's claim.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the RO 
should obtain the veteran's complete VA treatment records 
after July 1996, all private treatment records from Dr. 
Harvey after March 1996, a copy of the EEG report performed 
by Dr. Othman from around March 1996, and a copy of the 
hospitalization record from the HCA-Raleigh General Hospital 
from January 1996. 

After such records have been obtained, the veteran should be 
afforded another VA neurological examination in order to 
assess the nature and severity of all of his neurological 
disabilities.  The examiner should specifically state whether 
the veteran has complex partial seizure disorder or not.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all additional 
private and VA treatment and 
hospitalization records that have not 
already been made part of the claims 
folder.  Specifically, the RO should 
obtain the veteran's complete VA 
treatment records after July 1996, all 
private treatment records from Dr. Harvey 
after March 1996, a copy of the EEG 
report performed by Dr. Othman from 
around March 1996, and a copy of the 
hospitalization record from the HCA-
Raleigh General Hospital from January 
1996.

2.  After all identified records have 
been assembled in accordance with 
paragraph one, the veteran should be 
scheduled for a VA neurological 
examination to assess the nature and 
severity of all neurological 
disabilities. The veteran's claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should state a 
medical opinion as to the medical 
relationship of each of the veteran's 
diagnosed neuropathies, with his 
underlying service-connected organic 
brain disease manifested by left upper 
extremity weakness.  The examiner should 
specifically state whether or not the 
veteran has complex partial seizure 
disorder.  All findings and opinions 
should be set forth in detail.  Any and 
all indicated studies, tests, and other 
evaluations deemed necessary by the 
examiner should be accomplished and all 
clinical findings should be reported in 
detail. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to an increased rating for organic brain 
disease manifested by left upper 
extremity weakness.  The RO should rate 
the veteran's service-connected 
disability under all applicable rating 
codes.  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


